Title: From George Washington to Elisha Sheldon, 10 November 1780
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters Passaic Falls 10th Novemr 1780
                        
                        The Covers of Most of the dispatches that have lately come from the Count de Rochambeau to me, by the Chain
                            of Expresses, have been so broken that it would have been an easy matter to have taken out the inclosures and discovered
                            the contents-- Had this been the case once or twice only-- I should have attributed it to accident, but from the frequency
                            of the thing, and no other packets being broken but those of the Counts’, I am led to suspect foul play at some of the
                            Stages. It may perhaps be impossible to discover it, if it is so; but to prevent its going on, the safest way is to
                            relieve all your present stationary Dragoons by a like number, and do the same every three or four Weeks. I would wish you
                            to endeavour to find out whether there is really any thing in what I suspect-- I am Sir yr most obt Servt
                        
                            
                        
                        
                            P.S. Major Tallmadge will have occasion for a detachment of your dismounted Dragoons to execute a piece
                                of Business intrusted to him.
                        
                    